Decree of the Surrogate’s Court, County of Richmond, directing the administratrix of the estate of Olaf Julius Axman, deceased, to pay to the petitioner the sum of $316.29 for funeral expenses for the burial of the decedent, reversed on the law and the facts, without 'costs, and the petition dismissed on the law, without costs. Appeal from resettled order denying the motion of the administratrix to set aside the decision and to vacate and set aside the decree and grant a rehearing dismissed, without costs. It is clear from the record that the amount involved was received by the appellant, in her individual capacity *861as the widow of the deceased, for compensation for injuries suffered by the decedent prior to his death, but which injuries were not in any way connected with the cause of Ms death. Under such circumstances, the law directs that the money be paid to the widow (Longshoremen’s and Harbor Workers’ Compensation Act [U. S. Code, tit. 33, § 908, subd. (d)]; Bethlehem Shipbuilding Corp. v. Monahan, 54 F. [2d] 349; Matter of Bartling v. General Electric Co., 231 App. Div. 369; Matter of Di Donato v. Rosenberg, 221 id. 624) and such funds are beyond the reach of creditors. (Surace v. Danna, 248 N. Y. 18.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.